Citation Nr: 1746571	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-20 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for neuropathy.

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for neuropathy of the bilateral upper and lower extremities. 

5.  Entitlement to service connection for prostate cancer. 

6.  Entitlement to service connection for a pulmonary disorder, claimed as asbestosis. 



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from July 1962 to April 1966. 
		
This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.    

The Veteran testified at a videoconference hearing in June 2017.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for diabetes mellitus, neuropathy, a pulmonary disorder, and prostate cancer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Claims for service connection for diabetes mellitus and neuropathy were most recently finally denied in a March 2012 RO rating decision.  The Veteran did not appeal this rating decision.

2.  The evidence received since the March 2012 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The March 2012 RO rating decision denying service connection for diabetes mellitus and neuropathy is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for diabetes mellitus, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Since the final rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for neuropathy, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

There is no need to address the duties to assist and notify the Veteran under the VCAA, or any other due process concerns, as the aspect of the claims addressed (reopening) in this decision in granted.

II.  New and Material Evidence 

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2016).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

The claims of entitlement to service connection for diabetes mellitus and neuropathy were initially denied in a March 2012 RO rating decision.  The RO found that there was no current diagnosis of neuropathy and no evidence that diagnosed diabetes was caused by or incurred in active service.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2016).  

Evidence submitted since the prior final rating decision includes statements from the Veteran and VA and private treatment records.  During a June 2017 Board hearing, the Veteran testified that his diabetes, neuropathy, and prostate cancer were due to benzine exposure in service. 

The Board finds that some of this evidence is both new and material.  Specifically, the newly received evidence indicates the Veteran's claims may be due to in-service chemical exposure.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.303 (2016).  Accordingly, the Veteran's claim for service connection for a low back disorder is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence has been received to reopen a claim for service connection for diabetes mellitus; to this extent only, the appeal is granted. 

New and material evidence has been received to reopen a claim for service connection for neuropathy; to this extent only, the appeal is granted.


REMAND

In this case the Veteran asserts he has diabetes and prostate cancer due to benzine exposure in service as a Navy boilerman.  However, there is no opinion of record as to whether the Veteran's diabetes and prostate cancer disorders are caused by claimed in-service benzine exposure.  Therefore, the Board finds a VA opinion is necessary to determine the etiology of the Veteran's diabetes and prostate cancer.

The Veteran also asserts he has neuropathy due to exposure to benzine in service.  However, there is no current diagnosis of neuropathy in either VA or private treatment records.  During the April 2017 hearing, the Veteran testified he gets numbness in his feet and hand.  As such, the Board finds a VA examination and opinion is necessary to determine the nature and etiology of any claimed neuropathy of the upper and lower extremities. 

The Veteran asserts he has an pulmonary disorder due to in-service asbestos exposure.  Currently, there is no medical evidence of a chronic pulmonary disorder in the claims file.  As the claims are being remanded to obtain outstanding VA treatment records and the additional treatment records may show evidence of a pulmonary disorder, the claim for service connection for a pulmonary disorder is also being remanded. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any VA and private medical care providers that have treated him for his diabetes, prostate cancer residuals, neuropathy, and respiratory disorders since April 2016.  Make arrangements to obtain all records that he adequately identifies and provides authorization to obtain.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claims.

2.  After completing directive (1), obtain a medical opinion from a VA examiner with appropriate expertise.  The electronic record must be forwarded to the examiner for review and the examiner should indicate that such review took place prior to providing the requested opinion.  After review, the VA examiner should address the following:

a)  Is it at least as likely as not (i.e., probability of at least 50 percent), that the Veteran's diabetes had its onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service to include claimed benzine exposure.

b)  Is it at least as likely as not (i.e., probability of at least 50 percent), that the Veteran's prostate cancer had its onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service to include claimed benzine exposure.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completing directive (1), schedule the Veteran for a VA examination to determine the nature and etiology of any neuropathy of the upper and lower extremities.  The electronic claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported in detail.

For all identified neuropathy disorders, the examiner must opine as to whether such disorder at least as likely as not (50 percent or greater probability) had its onset during, or is otherwise related to an injury, disease, or event that occurred during his active military service to include claimed benzine exposure.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  Thereafter, undertake any additional development and readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


